DISSENTING OPINION
We cannot agree with the majority opinion in this case.
As recited in the majority opinion, the trier of the facts, The Review Board, found that at the time the plant was shut down, the employer had but one day's supply of pig iron on hand and that the supply of other materials necessary for the continuance of operation of the plant was extremely limited, but that the aforementioned stoppage of work was not caused by the labor dispute, but resulted from a lack of available work for the employees in the employer's plant.
The majority opinion recited other evidence of shortage of material. It seems clear to us that there was ample evidence in the record to sustain the finding of the Review Board that the shortage of materials caused the work stoppage rather than the labor dispute. There is no dispute that there was evidence of a shortage of materials. The Board after reviewing the evidence of the witnesses, concluded that this shortage of material caused the work stoppage which, in our opinion, was a reasonable inference. The majority opinion in this court, in effect, holds that the work stoppage was caused by the labor dispute, which in our opinion, amounts to a substitution of the judgment and determination of this court for that of the Review Board *Page 704 
on a question of fact and choice between two equally reasonable inferences.
If there is some evidence from which the ultimate facts may be reasonably inferred, the reviewing court should not disturb the findings of the Review Board although inferences other than those drawn might be reasonably warranted.
The Appellate Court should not weigh the evidence and should consider only that evidence most favorable to the decision of the Review Board. Bimel Spoke  Wheel Co. v. Loper (1917),65 Ind. App. 479, 117 N.E. 527; Coppes Bros.  Zook v. Pontius
(1921), 76 Ind. App. 298, 131 N.E. 845; Hollingsworth ToolWorks v. Review Board of Indiana Employment Security Division,et al. (1949), 119 Ind. App. 191, 84 N.E.2d 895, 896.
In the case of Hollingsworth Tool Works v. Review Board ofIndiana Employment Security Division, et al., supra, this court said, "§ 1812 of the Indiana Employment Security Act, § 52-1542K, Burns' 1933 (1949 Supp.), provides that any decision of the Review Board shall be conclusive and binding as to all questions of fact. Therefore, this court will not weigh the evidence and will consider only the evidence most favorable to the decision of the Board."
We do not believe that the decision in this case can be grounded upon the Employees of Utah Fuel Co. v. IndustrialCommission (1940), 99 Utah 88, 104 P.2d 197, since in this Utah case the court affirmed an award of the Industrial Commission denying benefits. The question of fact was decided by the Review Board upon conflicting evidence, and the court affirmed such decision.
We feel it is entirely improper for this court to substitute its judgment for that of the Review Board on *Page 705 
a question of fact found by the Review Board which we deem to have been supported by sufficient evidence.
For the reasons given, we are of the opinion that the decision of the Review Board should be affirmed.
NOTE. — Reported in 88 N.E.2d 160.